Case 1:20-cv-03441-PAE-SLC Document 33-9 Filed 10/29/20 Page 1 of 9
10/18/2020                                    Bisnow Media
                       Case 1:20-cv-03441-PAE-SLC          Mail - 2020 Planning
                                                      Document         33-9 Ariel  Property
                                                                                Filed       Advisors
                                                                                       10/29/20      Page 2 of 9


                                                                                                                 Chris Bushnell



  2020 Planning Ariel Property Advisors
  20 messages

  Julie Haviv                                                                                                                                Mon, Nov 4, 2019 at 11:35 AM
  To:
  Cc: Marc Lacognata

    Hello Chris!

    Believe you reached out to Abilgail Shapiro a week ago regarding our plans for events in 2020. She is no longer at the
    company. I would like you to know that we are currently working on a preliminary budget for 2020.

    What are your 2020 rates? If we do the same events in 2020 can you offer a discount?

    I will relay your information to the appropriate parties at the company.

    Thank you very much! - Julie



    --

    Julie Haviv | Manager PR

    Ariel Property Advisors

    phone.                                     | fax.                        I email.

    122 East 42nd Street, Suite 2405 | New York NY 10168

    ﬁnd us on the web: arielpa.com

    follow us: LinkedIn | Twitter | Facebook | Instagram

    Read More About Ariel Property Advisors: http://arielpa.com/about/company/

    This email message and any attachments are intended solely for the use of the individual or entity to which it is addressed and may contain information that is conﬁdential
    or legally privileged. If you are not the intended recipient, you are hereby notiﬁed that any dissemination, distribution, copying or other use of this message or its
    attachments is strictly prohibited. If you have received this message in error, please notify the sender immediately and permanently delete this message and attachments.


    All information furnished herein is deemed reliable and is submitted subject to errors, omissions, change of terms and conditions, prior sale, or withdrawal without notice.
    We do not represent or guarantee the accuracy of any information and are not liable for any reliance thereon.




  Marc Lacognata                                                                                                                            Mon, Nov 4, 2019 at 12:05 PM
  To: Julie Haviv
  Cc: Chris Bushnell

    Hi Julie,

    Thanks for following up with us! Ariel's 2019 plan in 2020 will cost a bit more, as our rates have gone up in 2020. Below is a
    breakdown of your 2019 pricing, Bisnow's 2020 Rate Card, and the 2020 Pricing for Ariel if you all do the same exact thing.

    2019 Rates for Ariel:
    New York Affordable Housing Event $4,600
    New York City State of the Market: $5,700


https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permthid=thread-f%3A1649289811520096157&simpl=msg-f%3A1649289811520096157&…                                      1/8
10/18/2020                                  Bisnow Media
                     Case 1:20-cv-03441-PAE-SLC          Mail - 2020 Planning
                                                    Document         33-9 Ariel  Property
                                                                              Filed       Advisors
                                                                                     10/29/20      Page 3 of 9
    2020 Rate Card:
    New York Affordable Housing Event $6,700
    New York City State of the Market: $7,900

    2020 Rates for Ariel:
    New York Affordable Housing Event $5,360
    New York City State of the Market: $6,320

    Let me know if you have any questions, or need any additional information!

    Best,
    Marc


    Marc Lacognata
    Client Success Manager




    BISNOW
    (ALMOST) NEVER BORING

    North America's largest platform for commercial real estate news, events & education
    www.bisnow.com | subscribe (free) | events | sponsorships


    [Quoted text hidden]



  Marc Lacognata                                                                                                 Fri, Nov 8, 2019 at 1:50 PM
  To: Julie Haviv
  Cc: Chris Bushnell

    Hi Julie,

    Just wanted to check back in here - any interest from the team in these event opportunities?

    Best,
    Marc

    Marc Lacognata
    Client Success Manager




    BISNOW
    (ALMOST) NEVER BORING

    North America's largest platform for commercial real estate news, events & education
    www.bisnow.com | subscribe (free) | events | sponsorships


    [Quoted text hidden]



  Marc Lacognata                                                                                             Wed, Nov 13, 2019 at 9:54 AM
  To: Julie Haviv
  Cc: Chris Bushnell

    Hi Julie,

    Checking in here - any updates?

https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permthid=thread-f%3A1649289811520096157&simpl=msg-f%3A1649289811520096157&…   2/8
10/18/2020                                  Bisnow Media
                     Case 1:20-cv-03441-PAE-SLC          Mail - 2020 Planning
                                                    Document         33-9 Ariel  Property
                                                                              Filed       Advisors
                                                                                     10/29/20      Page 4 of 9

    Best,
    Marc

    Marc Lacognata
    Client Success Manager




    BISNOW
    (ALMOST) NEVER BORING

    North America's largest platform for commercial real estate news, events & education
    www.bisnow.com | subscribe (free) | events | sponsorships


    [Quoted text hidden]



  Julie Haviv                                                                                               Wed, Nov 13, 2019 at 10:23 AM
  To: Marc Lacognata
  Cc: Chris Bushnell

    Hello Marc! We have not made a decision yet as we are currently contemplating our 2020 strategy. Please feel free to
    touch base again at the end of November. Thank you very much! - Julie
    [Quoted text hidden]



  Marc Lacognata                                                                                            Wed, Nov 13, 2019 at 12:10 PM
  To: Julie Haviv
  Cc: Chris Bushnell

    Sounds good! We look forward to hearing from you in the coming weeks! Let us know if you need any additional
    information in the meantime.

    Best,
    Marc


    Marc Lacognata
    Client Success Manager




    BISNOW
    (ALMOST) NEVER BORING

    North America's largest platform for commercial real estate news, events & education
    www.bisnow.com | subscribe (free) | events | sponsorships


    [Quoted text hidden]



  Chris Bushnell                                                                                               Mon, Dec 2, 2019 at 7:40 AM
  To: Julie Haviv
  Cc: Marc Lacognata

    Hi Julie. Following up on Marc's note. Marc and I have been working closely with Abigail over the last couple years.
    Would love to hop on a call this week if you're available?



https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permthid=thread-f%3A1649289811520096157&simpl=msg-f%3A1649289811520096157&…   3/8
10/18/2020                                  Bisnow Media
                     Case 1:20-cv-03441-PAE-SLC          Mail - 2020 Planning
                                                    Document         33-9 Ariel  Property
                                                                              Filed       Advisors
                                                                                     10/29/20      Page 5 of 9
    [Quoted text hidden]
    --
    Chris Bushnell
    Director - Northeast


    [Quoted text hidden]



  Marc Lacognata                                                                                               Wed, Dec 4, 2019 at 1:36 PM
  To: Chris Bushnell
  Cc: Julie Haviv

    Hi Julie,

    Just wanted to check in on Chris's note. Free to connect sometime tomorrow or Friday?

    Best,
    Marc


    Marc Lacognata
    Client Success Manager




    BISNOW
    (ALMOST) NEVER BORING

    North America's largest platform for commercial real estate news, events & education
    www.bisnow.com | subscribe (free) | events | sponsorships


    [Quoted text hidden]



  Julie Haviv                                                                                                  Wed, Dec 4, 2019 at 2:04 PM
  To: Marc Lacognata
  Cc: Chris Bushnell

    Hello Marc. We have not made a decision yet about our participation in Bisnow events in 2020. Perhaps check back with
    me again next Thursday. Thank you very much. - Julie
    [Quoted text hidden]



  Marc Lacognata                                                                                               Wed, Dec 4, 2019 at 6:50 PM
  To: Julie Haviv
  Cc: Chris Bushnell

    Thanks Julie! I'll be sure to check in then! Have a great night!

    Best,
    Marc


    Marc Lacognata
    Client Success Manager




    BISNOW
    (ALMOST) NEVER BORING

https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permthid=thread-f%3A1649289811520096157&simpl=msg-f%3A1649289811520096157&…   4/8
10/18/2020                                  Bisnow Media
                     Case 1:20-cv-03441-PAE-SLC          Mail - 2020 Planning
                                                    Document         33-9 Ariel  Property
                                                                              Filed       Advisors
                                                                                     10/29/20      Page 6 of 9

    North America's largest platform for commercial real estate news, events & education
    www.bisnow.com | subscribe (free) | events | sponsorships


    [Quoted text hidden]



  Chris Bushnell                                                                                              Tue, Dec 10, 2019 at 7:40 AM
  To: Julie Haviv
  Cc: Marc Lacognata

    Hi Julie,

    Checking in, as we're officially in crunch time over here and would love to get a sense of your plans for the new year. With
    December now upon us and our team receiving unprecedented interest in 2020 events and digital, it's critically important
    we place holds on the events and panels you're interested in while they're still available.

    As I'm sure you know, we typically only have 2 or no more than 3 positions for a given discipline for each event. So
    knowing the amount of brokerage interest we have in NYC, we want to help as much as possible to ensure we reserve
    spots on the events and panels you want. As crazy as it may sound, an event like our NYC State of the Market event (just
    to pick one example) that's not 'til November, likely won't have any positions available for brokerage voices by the end of
    this year.

    I also wanted to touch base with you about something separate that we've been dealing with for the last couple months --
    from what I'm reading, it sounds like you're dealing with it as well...

    Anyways, give me a call whenever you get a chance

    Thanks,

    Chris

    [Quoted text hidden]



  Marc Lacognata                                                                                              Fri, Dec 13, 2019 at 10:28 AM
  To: Chris Bushnell
  Cc: Julie Haviv

    Hi Julie,

    Checking in here - do you have some time for a quick chat with Chris and I today?

    Best,
    Marc


    Marc Lacognata
    Client Success Manager




    BISNOW
    (ALMOST) NEVER BORING

    North America's largest platform for commercial real estate news, events & education
    www.bisnow.com | subscribe (free) | events | sponsorships


    [Quoted text hidden]



  Julie Haviv                                                                                                 Fri, Dec 13, 2019 at 11:05 AM

https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permthid=thread-f%3A1649289811520096157&simpl=msg-f%3A1649289811520096157&…   5/8
10/18/2020                                  Bisnow Media
                     Case 1:20-cv-03441-PAE-SLC          Mail - 2020 Planning
                                                    Document         33-9 Ariel  Property
                                                                              Filed       Advisors
                                                                                     10/29/20      Page 7 of 9
  To: Marc Lacognata
  Cc: Chris Bushnell

    Hello Marc. We are still working on our 2020 marketing strategy. Likely not until the ﬁrst week of
    January. Therefore I have nothing to relay right now and we understand if you have to go ahead and book
    other panelists for your events. Just fyi. I will be away until December 30. Until then if you have an urgent
    matter feel free to contact Ivan Petrovic ipetrovic@arielpa.com.
    Please feel free to reach out again during the ﬁrst week of next year. - Julie
    [Quoted text hidden]



  Marc Lacognata                                                                                                Fri, Dec 13, 2019 at 3:21 PM
  To: Julie Haviv
  Cc: Chris Bushnell

    Thank you,Julie! Looking forward to connecting in early January!

    Hqppy Holidays!

    Best,
    Marc


    Marc Lacognata
    Client Success Manager




    BISNOW
    (ALMOST) NEVER BORING

    North America's largest platform for commercial real estate news, events & education
    www.bisnow.com | subscribe (free) | events | sponsorships


    [Quoted text hidden]



  Chris Bushnell                                                                                             Mon, Jan 13, 2020 at 12:28 PM
  To: Julie Haviv
  Cc: Marc Lacognata

    Hi Julie -- hope all is well. Following up here. When's a good time to reconnect?

    [Quoted text hidden]



  Chris Bushnell                                                                                               Thu, Jan 23, 2020 at 6:12 PM
  To: Julie Haviv
  Cc: Marc Lacognata

    Julie -- following up.

    [Quoted text hidden]
    [Quoted text hidden]




    BISNOW
    Informing, connecting and advancing the commercial real estate community to do more business
    www.bisnow.com | subscribe (free) | events | sponsorships | SelectLeaders


https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permthid=thread-f%3A1649289811520096157&simpl=msg-f%3A1649289811520096157&…   6/8
10/18/2020                                  Bisnow Media
                     Case 1:20-cv-03441-PAE-SLC          Mail - 2020 Planning
                                                    Document         33-9 Ariel  Property
                                                                              Filed       Advisors
                                                                                     10/29/20      Page 8 of 9
  Marc Lacognata                                                                                             Wed, Feb 12, 2020 at 9:43 AM
  To: Chris Bushnell
  Cc: Julie Haviv

    Hi Julie,

    Checking back in here. Free to revisit the partnership conversation?

    Best,
    Marc


    Marc Lacognata
    Client Success Manager



    BISNOW
    Informing, connecting and advancing the commercial real estate community to do more business
    www.bisnow.com | subscribe (free) | events | sponsorships | SelectLeaders

    [Quoted text hidden]



  Marc Lacognata                                                                                              Mon, Feb 17, 2020 at 9:38 AM
  To: Chris Bushnell
  Cc: Julie Haviv

    Hi Julie,

    Any updates?

    Best,
    Marc

    Marc Lacognata
    Client Success Manager



    BISNOW
    Informing, connecting and advancing the commercial real estate community to do more business
    www.bisnow.com | subscribe (free) | events | sponsorships | SelectLeaders

    [Quoted text hidden]



  Ivan Petrovic                                                                                             Mon, Feb 17, 2020 at 10:31 AM
  To: Marc Lacognata
  Cc: Chris Bushnell                                      Julie Haviv                           , Paul McCormick


    Hi Marc, thanks for reaching out Julie no long we works with Ariel Property Advisors.

    We did speak internally and decided no to commit in this year. If things change, I'll make sure to reach out to you.

    Thanks,
    Ivan
    [Quoted text hidden]



  Marc Lacognata                                                                                            Mon, Feb 17, 2020 at 10:33 AM
  To: Ivan Petrovic
  Cc: Chris Bushnell                                      Julie Haviv                           , Paul McCormick
  <
https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permthid=thread-f%3A1649289811520096157&simpl=msg-f%3A1649289811520096157&…   7/8
10/18/2020                                 Bisnow Media
                    Case 1:20-cv-03441-PAE-SLC          Mail - 2020 Planning
                                                   Document         33-9 Ariel  Property
                                                                             Filed       Advisors
                                                                                    10/29/20      Page 9 of 9
    Got it! Thanks Ivan!

    Best,
    Marc

    Marc Lacognata
    Client Success Manager



    BISNOW
    Informing, connecting and advancing the commercial real estate community to do more business
    www.bisnow.com | subscribe (free) | events | sponsorships | SelectLeaders

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permthid=thread-f%3A1649289811520096157&simpl=msg-f%3A1649289811520096157&…   8/8
